989 F.2d 505
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Sento JONES EL, Appellant,v.James PURKETT, Appellee.
No. 92-2338.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 12, 1993.Filed:  March 29, 1993.

Before JOHN R. GIBSON, Circuit Judge, HEANEY, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
Sento Jones El was convicted in Missouri state court on charges of first degree assault and unlawful use of a weapon and was sentenced to concurrent twenty-year and five-year terms of imprisonment.  Jones El filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (1988), which the District Court1 denied.  Jones El appeals and we affirm.


2
On appeal, Jones El alleges that his constitutional rights were violated by the trial court's failure to sever the trial on the assault and weapons charges, the trial court's ruling that allowed the testimony of a rebuttal witness for the state, and the trial court's decision to allow testimony that Jones El characterizes as hearsay.


3
We have reviewed the record in this case and Jones El's arguments, and agree with the conclusions set forth in the magistrate judge's report and recommendation and adopted by the District Court after de novo review.  We affirm the denial of § 2254 relief.  See 8th Cir.  R. 47B.



1
 The Honorable Jean C. Hamilton, United States District Court for the Eastern District of Missouri, adopting the report and recommendation of the Honorable David D. Noce, Magistrate Judge for the Eastern District of Missouri